IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1611
                                  Filed July 18, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GERALD DEAN WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      The defendant appeals his sentence upon conviction for four counts of

burglary in the third degree and one count of theft in the second degree.

AFFIRMED.



      Tabitha L. Turner of Turner Law Firm, P.L.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Gerald Williams pleaded guilty to four counts of burglary in the third degree,

in violation of Iowa Code sections 713.1 and 713.6A(2) (2017), and one count of

theft in the second degree, in violation of Iowa Code sections 714.1 and 714.2, all

as a habitual offender. The district court sentenced Williams to an indeterminate

term of incarceration not to exceed forty-five years with a mandatory minimum

sentence of nine years. On appeal, Williams contends the district court abused its

discretion in imposing sentence. He requests this court resentence him and either

grant him probation or order the counts to run concurrently for a term of

incarceration not to exceed fifteen years.

       We review sentencing decisions for correction of errors at law. See State

v. Witham, 583 N.W.2d 677, 678 (Iowa 1998). A sentencing decision will not be

reversed absent a showing of an abuse of discretion or some defect in the

sentencing proceeding. See State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

“Discretion expresses the notion of latitude.” State v. McNeal, 897 N.W.2d 697,

710 (Iowa 2017) (Cady, C.J., concurring specially). An abuse of discretion will be

found only when a sentencing court acts on grounds clearly untenable or to an

extent clearly unreasonable. See Formaro, 638 N.W.2d at 724.

       Here, the record reflects the district court considered only permissible

factors and came to a reasoned decision based on the entirety of the

circumstances. The defendant contends the district court should have balanced

the relevant interests in a way more favorable to the defendant. However, the

defendant’s mere disagreement with the district court’s exercise of discretion is not

a ground for relief. See, e.g., State v. Neubauer, No. 17-1370, 2018 WL 1099229,
                                           3


at *1 (Iowa Ct. App. Feb. 21, 2018) (stating disagreement with the sentencing

court’s decision is not a ground for relief); State v. McDowell, No. 17-0679, 2017
WL 6034123, at *1 (Iowa Ct. App. Dec. 6, 2017) (noting that mere disagreement

with sentencing decision is not a ground for relief). In addition, Williams’s request

for this court to resentence him is not proper. This court is a court for the correction

of legal error.   See Iowa Code § 602.5103 (providing the court of appeals

“constitutes a court for correction of errors at law”). It is not a sentencing court.

See State v. Louisell, 865 N.W.2d 590, 606 (Iowa 2015) (Mansfield, J., dissenting)

(“The close question for me is not whether we can sentence Louisell on our own

to life with parole. Clearly, we cannot do this. We are not a sentencing court.”).

       For these reasons, we affirm the defendant’s sentences.

       AFFIRMED.